DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (WO 2015/092874), as cited on the IDS, wherein US Serial No. 2017/0016176 is used as the English equivalent.
Regarding claims 1-3; Shimada et al. teaches, in a preferred embodiment [0096-0099], a rubber reinforcing cord comprising a polyester fiber cord (filament bundle) immersed in a pre-treatment liquid (first adhesive treatment agent; dimethylpyrazole block-HDI trimer condensate, unblocking temperature 115°C and bifunctional 
Regarding claims 7 and 8; Shimada et al. teaches the fiber cord for reinforcement of the present invention is preferably used as a rubber fiber composite, particularly a cord of a rubber belt [0018].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senda et al. (US Serial No. 2013/0281604), as submitted on the IDS.
Regarding claims 1, 4, and 5; Senda et al. teaches a reinforcing cord comprising reinforcing fibers and coatings (aqueous treating agent) formed on the surfaces of reinforcing fibers [0075].  Senda et al. teaches the reinforcing fibers may be filaments, cord-like form or rope-like form (i.e. filament bundle) [0078].  The aqueous treating agent contains a highly saturated nitrile rubber (hydrogenated nitrile rubber) and a crosslinking agent [0080]; suitable crosslinking agents include polyisocyanate compounds and maleimide-based compounds, which may be used alone or in combination [0082].
Senda et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  Senda et al. does not specifically disclose an embodiment containing a rubber component and two or more isocyanate compounds.  However, at the time of filing, a person of ordinary skill in the art would have found it obvious to prepared a reinforcing fiber containing two or more isocyanate compounds, based on the invention of Senda et al., and would have been motivated to do so since Senda et al. suggests that the reinforcing fibers are prepared from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 6; Senda et al. does not explicitly require the use of a resorcinol-formaldehyde condensate, thus the present invention is “free” of a resorcinol-formaldehyde condensate.
Regarding claims 7 and 8; Senda et al. teaches the reinforcing cord are suitable for use in rubber products (embedded in a matrix rubber), such as a toothed belt [0097].

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senda et al. (US Serial No. 2013/0281604), as submitted on the IDS, and further in view of Shimada et al. (WO 2015/092874), as cited on the IDS, wherein US Serial No. 2017/0016176 is used as the English equivalent.
Regarding claims 1-5; Senda et al. teaches a reinforcing cord comprising reinforcing fibers and coatings (aqueous treating agent) formed on the surfaces of reinforcing fibers [0075].  Senda et al. teaches the reinforcing fibers may be filaments, cord-like form or rope-like form (i.e. filament bundle) [0078].  The aqueous treating agent contains a highly saturated nitrile rubber (hydrogenated nitrile rubber) and a crosslinking agent [0080]; suitable crosslinking agents include polyisocyanate 
Senda et al. fails to explicitly teach the crosslinking agent comprises two or more isocyanate compounds, selected from a blocked isocyanate, wherein the two or more isocyanate compounds comprise a first blocked isocyanate and a second blocked isocyanate having a different dissociation temperature from the first blocked isocyanate.  Shimada et al. teaches, in a preferred embodiment [0096-0099], a rubber reinforcing cord comprising a polyester fiber cord (filament bundle) immersed in a pre-treatment liquid (first adhesive treatment agent; dimethylpyrazole block-HDI trimer condensate, unblocking temperature 115°C and bifunctional caprolactam blocked diphenylmethane diisocyanate, unblocking temperature 170°C) [0096], dried and subsequently immersed in the adhesive treatment liquid (second treatment bath; comprising resorcin-formalin condensate) [0097].  Senda et al. and Shimada et al. are analogous art because they are both concerned with the same field of endeavor, namely fiber cords for reinforcement, specifically in rubber matrices for use in belts.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add two different blocked polyisocyanate compounds (e.g. dimethylpyrazole block-HDI trimer condensate and bifunctional caprolactam blocked diphenylmethane diisocyanate), having two different unblocking temperatures, as taught by Shimada et al., to the aqueous treating agent of Senda et al., and would have been motivated to do so in order to achieve a fiber cord having enhanced fraying resistance, bending fatigue resistance, and adhesion, as suggested by Shimada et al. [0053].  In particular, Shimada et al. teaches the obtained fiber cord is optimal for rubber reinforcement applications, particularly for use as a cord for a transmission belt (i.e. automotive/toothed belt) [0053].
Regarding claim 6; Senda et al. does not explicitly require the use of a resorcinol-formaldehyde condensate, thus the present invention is “free” of a resorcinol-formaldehyde condensate.
Regarding claims 7 and 8; Senda et al. teaches the reinforcing cord are suitable for use in rubber products (embedded in a matrix rubber), such as a toothed belt [0097].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767